Citation Nr: 1517676	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-15 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from February 1986 to February 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2013, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  A transcript of the hearing has been uploaded to the Veteran's Virtual VA file.  

The Board has reviewed the Veteran's electronic records on the Veterans Benefits Management System (VBMS) and Virtual VA, together with the physical claims file, in preparing the remand below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to TDIU.  She alleges that her service connected disabilities prevent her from obtaining gainful employment.  The record reflects she is currently service connected for chronic lumbosacral strain with sacroiliitis with compression fracture of the thoracic spine, rated as 20 percent disabling; fracture of the thoracic spine, rated as 10 percent disabling; mild right and left sensory peroneal neuropathy, rated as 10 percent disabling for each side; and, costochondritis of the sternum and clavicle area, rated as 10 percent disabling.  She has a combined disability rating of 40 percent.

At the September 2013 hearing, the Veteran testified she was being seen on a monthly basis by Dr. R.D.R., for treatment of her disabilities.  See Hearing transcript, p.4.  A review of the record shows that the most recent treatment records from Dr. R.D.R. date to November 2011.  Additionally, the Veteran stated that at the time of the hearing, she had been referred to an orthopedic surgeon for her back.  See Hearing transcript P. 11.  Therefore, there are outstanding treatment records which should be obtained.  

A March 2013 VA examination noted that there were no changes pertaining to the service connected disabilities since the previous VA examination in May 2011.  After a review of the file and an examination of the Veteran, the examiner concluded that the service connected disabilities rendered the Veteran unable to secure employment for heavy duty occupations.  However, the examiner opined that the service connected disabilities alone did not render the Veteran unemployable for light duty or desk jobs.  The examiner noted that in addition to the service connected disabilities, the record showed the Veteran has a diagnosis of SAPHO syndrome which was rendered in November 2008.  The examiner described SAPHO syndrome to be an inflammatory likely genetic condition.

A September 2013 letter, submitted by the Veteran, from one of her private treating physicians notes that the Veteran is currently service connected for chronic lumbosacral strain, left and right sensory peroneal neuropathy, and costochondritis of the sternum and clavicle.  The physician, Dr. R.D.R., stated that the Veteran's overall assessment is one of a chronic, disabling, inflammatory condition that is progressive and not expected to have any significant improvement.  He further states that in his opinion, the Veteran is totally unemployable and that if she were able to locate suitable employment, she would not be able to sustain it for any significant period of time.  No rationale was provided by the physician and no direct opinion was provided regarding sedentary work.  

The Board notes that the opinions of record are contradictory.  Moreover, the March 2013 VA examiner noted a diagnosis of SAPHO syndrome which is an inflammatory condition.  This is significant, as the private physician's opinion is centered around the fact that the Veteran has a chronic, disabling, inflammatory condition, which is what, in his opinion, renders her unemployable.  However, the private physician did not identify which of the service connected disabilities was the inflammatory condition he referred to in his opinion.  Moreover, given the fact that the record does reflect a diagnosis of an inflammatory condition, which is not service connected it is unclear as to whether the private examiner solely considered the Veteran's service connected disabilities when providing his opinion.  

Finally, the Board notes that the Veteran testified that she believed her back was a little worse than at the time of the last VA examination of March 2013.  

In light of the conflicting opinions above and the Veteran's assertion that her back may be a little worse than at the time of the most recent VA examination, the Board finds that a new examination and opinion are needed prior to deciding the claim.

Accordingly, the case is REMANDED for the following action:

1. By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and obtain any outstanding records of pertinent private medical treatment that are not yet on file.

2. The AMC/RO should schedule the Veteran for the appropriate VA examination to address the issue of a TDIU rating.  Prior to examining the Veteran, the examiner must review the entire claims file including the electronic files.  All indicated tests should be performed and all findings should be reported in detail. 

The examiner should provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (e.g., a 50 percent probability or more) that his service-connected disabilities, either separately or in combination, would render her unable to secure or follow a substantially gainful occupation consistent with her education and occupational experience.  The examiner should discuss the conflicting opinions of record provided by the March 2013 VA examiner and the private physician, Dr. R.D.R., in September 2013.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

3. After completion of the above development, any claim remaining on appeal should be readjudicated.  If the determination of this claim remains less than fully favorable to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



